07/20/2021




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 21-0222


                    Supreme Court Cause No. DA 21-222



__________________________________________________________________
  IN RE GUARDIANSHIP OF B.K.,

                A minor child.

  MARGARET LOUISE KLUBBEN and
  FRED KLUBBEN,                                   ORDER GRANTING
                                                  EXTENSION OF TIME
                Petitioners/Appellees,

  and

  JESSICA SMALLING and JASON
  KLUBBEN,

                Respondents/Appellants.


         Upon consideration of Appellant's Motion for Extension of Time to File

Opening Brief, and for good cause appearing therefore,

         IT IS HEREBY ORDERED that Appellant Jason Klubben is granted an

extension of time to and including August 23, 2021, within which to file his Opening

Brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 20 2021